                 2:20-cv-03669-JMC                Date Filed 04/27/21        Entry Number 17            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Carlos Nogales                               )
                            Plaintiff                               )
                         v.                                         )       Civil Action No.       2:20-cv-03669-JMC
   United States of America, H.S.I., Paul Criswell,                 )
                           Defendant                                )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: Plaintiff, Carlos Nogales, shall take nothing of Defendants, United States of America, H.S.I., Paul Criswell, , as
to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed without issuance or service of process and
designate this case as a "strike" for purposes of the three strikes rule under 28 U.S.C. § 1915(g).



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding. The Court having adopted the
Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: April 27, 2021                                                       ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Cornwell
                                                                                        Signature of Clerk or Deputy Clerk
